Citation Nr: 1716261	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  08-25 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to hypertension, kidney disease and/or diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL


Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel
INTRODUCTION

The Veteran served in the United States Air Force with active duty from April 1960 to July 1968 and from October 1978 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In September 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge and a formal hearing before the RO in April 2011.  Both transcripts from the hearings have been associated with the record.

This claim was last before the Board in December 2015 where it was remanded for further development.  Unfortunately, that development has not been completed and another remand is required before the case can be adjudicated on the merits. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required. 

In the December 2015 remand, the Board instructed that an addendum opinion be obtained to determine whether the Veteran's sleep apnea was caused or aggravated by his service-connected hypertension, kidney disease and/or diabetes mellitus and to specifically address any medical literature that acknowledges any casual connection between the service-connected disabilities and sleep apnea.  The Board is requesting this opinion because the Veteran asserted that there was medical literature supporting an association of his service-connected disabilities and sleep apnea.  

Unfortunately, the addendum opinion received by the Board did not substantially comply with the December 2015 remand directives in which the examiner was specifically asked to conduct a search for and address any medical literature that supports causation of sleep apnea by hypertension, kidney disease, and/or diabetes mellitus.  Instead, the examiner utilized the same language from the National Heart, Lung, and Blood institute that was previously found to be inadequate as it only addressed the medical literature regarding a link between sleep apnea and the Veteran's service-connected disabilities and not the causation or aggravation of his sleep apnea by his service-connected disabilities.  

Accordingly, the Board finds the January 2016 addendum opinion to be inadequate and that a remand is required in order to obtain this needed medical opinion so as to ensure compliance with its prior remand instructions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

While the appeal is in remand status, the AOJ should also obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding post-service treatment records from January 2016 to present.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

3.  Obtain an addendum to the January 2016 VA examination from an examiner other than the one who provided the January 2016 opinion.  If it is determined that an examination is required, schedule the Veteran for an examination with the appropriate medical personnel.  The examiner must be provided with the claims file, to include a copy of this remand, and is asked to answer the following questions: 

a.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or great probability) that the Veteran's sleep apnea was caused by his hypertension, kidney disease, and/or diabetes mellitus.  The examiner must conduct a search for and address any medical literature that supports causation of sleep apnea by hypertension, kidney disease, and/or diabetes mellitus. The examiner must provide reasoning to support any conclusion reached as far as the medical opinion requested.  Reasoning that consists of citing to one source for causes of sleep apnea and then concluding that sleep apnea is not caused by hypertension, kidney disease and/or diabetes mellitus because the source does not list those as causes will not be considered adequate supporting reasoning.  Rather, the examiner must explain why he or she arrives at whatever conclusion is expressed.

b.  If the examiner concludes that the Veteran's sleep apnea was not caused by his hypertension, kidney disease, and/or diabetes mellitus, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea has been aggravated beyond its natural progression by his hypertension, kidney disease, and/or diabetes mellitus.  The examiner must conduct a search for and address any medical literature that supports chronic worsening of sleep apnea by hypertension, kidney disease, and/or diabetes mellitus.  The examiner must provide reasoning to support any conclusion reached; reasoning that consists of citing to a source for causes of sleep apnea will not be considered adequate supporting reasoning for a conclusion regarding chronic worsening beyond the natural progression of the sleep apnea.

4.  The AOJ must review the medical opinion obtained in light of this Remand.  If the opinion is not adequate, the AOJ must take immediate corrective action. 

5.  Then, readjudicate the claim of entitlement to service connection for sleep apnea.  If the benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity for response before returning the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


